Citation Nr: 1540574	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a breathing disability, including sinusitis, allergic rhinitis, and a stuffy nose, as a result of undiagnosed illness.

2.  Entitlement to service connection for a pulmonary disability, including asthma, as a result of undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for Barrett's esophagus or gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for a right knee disability from June 1, 2011.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, from February 1991 to June 1991, from October 2005 to December 2008, and from May 2010 to December 2010.  He also had multiple periods of Reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Board ultimately denied the claims for service connection for respiratory disabilities in an April 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a November 2013 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  In May 2014 and May 2015, the Board remanded those claims for further development.

Also, in a September 2012 rating decision, the RO granted service connection for a right knee disability and assigned a 20 percent rating effective December 28, 2010, a 100 percent rating effective April 7, 2011, and a 0 percent rating effective June 1, 2011.  In February 2013, the Veteran filed a notice of disagreement to the 0 percent rating from June 1, 2011.




REMAND

In the May 2015 remand, the Board requested that the AOJ attempt to obtain any outstanding medical records and schedule the Veteran for a VA examination to assess the nature and likely etiology of any chronic breathing disorder characterized by a chronic stuffy nose and any chronic pulmonary disorder characterized by wheezing and shortness of breath.  If the Veteran did not have a chronic breathing or pulmonary disorder, the examiner was asked whether the Veteran's symptoms are attributable to another diagnosable disorder.  

In June 2015, the AOJ asked the Veteran to submit an authorization form for any private healthcare provider with records pertinent to the claims.  The Veteran did not reply.

The Veteran was provided an examination in July 2015.  The examiner noted prior diagnoses of sinusitis and bronchitis, but observed that both had resolved with no current residuals.  The examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of a current or chronic breathing disorder characterized by chronic stuffy nose or its residuals based on clinical and radiology findings.  The examiner stated that the Veteran had a current and chronic pulmonary disability characterized by wheezing and shortness of breath, diagnosed as intermittent reactive airway condition, secondary to GERD.  The examiner opined that the disorder was not caused by or a result of service because the onset of GERD was during a time between two active duty periods.  The examiner also opined that the disorder was not aggravated beyond the natural progression by service because of the way GERD causes bronchoconstriction during active reflux of gastric contents.

While the Board appreciates the examiner's opinions, the Board finds that the opinion with respect to the breathing disorder is incomplete.  The examiner noted the previous diagnosis of sinusitis but, finding no clinical evidence of sinusitis on examination or x-ray, did not provide an opinion on whether the sinusitis was related to service.  The record also shows a previous diagnosis of allergic rhinitis, and thus an opinion on the etiology of that disorder is also needed.  Also, it is unclear whether the examiner properly considered whether the Veteran's symptoms can be attributable to an undiagnosed illness.  Thus, the Veteran should be provided a new examination to properly address the above questions, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, the Veteran should be given another opportunity to submit an authorization form for any private healthcare provider with records pertinent to the claims.  

The Board notes that the underlying issue of entitlement to service connection for gastroesophageal reflux disease (GERD) is in appellate status but not yet before the Board.  Because of the examiner's opinion that the Veteran's pulmonary disorder is secondary to GERD, the outcome of the claim for service connection for GERD could affect the claim for a pulmonary disability.  Thus, the Board finds that the claims are inextricably intertwined and a decision on the pulmonary disorder claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A September 2012 rating decision granted service connection for a right knee disability and assigned staged ratings, including a temporary total rating for a period of convalescence followed by a 0 percent rating effective June 1, 2011.  In February 2013, the Veteran filed a notice of disagreement to the 0 percent rating from June 1, 2011.  Thus, the Board is required to remand the issue of entitlement to an initial compensable rating for a right knee disability from June 1, 2011, to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran also perfected appeals on the claims for service connection for bilateral hearing loss, a right foot disability, and Barrett's esophagus or GERD in May 2015.  The Veteran requested a hearing before the Board at the RO.  Therefore, the requested hearing should be scheduled on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an initial compensable rating for a right knee disability from June 1, 2011.  Advise the Veteran that a timely substantive appeal is necessary to perfect an appeal to the Board.

2.  Ask the Veteran to submit a completed authorization form for any private healthcare provider with records pertinent to the claims.  Obtain all adequately identified records.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any breathing or pulmonary disability, including sinusitis, allergic rhinitis, asthma, and a stuffy nose.  All necessary tests and studies should be conducted.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's report of disability onset and symptomatology since service.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any current or previously existing sinusitis had its onset during active service or is causally related to active service.  

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any current or previously existing allergic rhinitis had its onset during active service or is causally related to active service.  
(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any current or previously existing asthma had its onset during active service or is causally related to active service.  
 
(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any current or previously existing respiratory, pulmonary, or breathing disability had its onset during active service or is causally related to active service.  

(e)  The examiner should state whether there are objective signs or indicators that show that any breathing disorder other than sinusitis or allergic rhinitis exists.  If so, the examiner should state whether there is any breathing disorder objectively present that cannot be attributed to a known medical causation.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

5.  Then, schedule the Veteran for a hearing before a Member of the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

